Exhibit 10.18

EXECUTION VERSION

ABL PLEDGE AGREEMENT

ABL PLEDGE AGREEMENT, dated as of August 4, 2014 among TRIBUNE PUBLISHING
COMPANY, a Delaware corporation (as further defined in Section 1(c), the
“Company”), each of the Subsidiaries of the Company party hereto from time to
time and BANK OF AMERICA, N.A., as collateral agent for the ABL Secured Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (1) the Company and certain Subsidiaries of the Company from time to
time party thereto (as further defined in Section 1(c), the “ABL Borrowers”)
have entered into an ABL Credit Agreement, dated as of the date hereof (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Credit Agreement”), with the lenders from time to time party
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer, pursuant to which the
Lenders have severally agreed to make loans to the ABL Borrowers, and the L/C
Issuers have agreed to issue letters of credit for the account of the ABL
Borrowers or any Restricted Subsidiary, upon the terms and subject to the
conditions set forth therein, (2) one or more Hedge Banks may from time to time
enter into Secured Hedge Agreements with any Loan Party and (3) one or more Cash
Management Banks may from time to time provide cash management services pursuant
to Secured Cash Management Agreements to any Loan Party (clauses (1), (2) and
(3), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the ABL Security Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Security Agreement”), the Grantors have granted a first priority
Lien to the Collateral Agent for the benefit of the ABL Secured Parties on the
ABL Priority Collateral and a second priority Lien for the benefit of the ABL
Secured Parties on the Term Loan Priority Collateral (subject in each case to
Liens permitted by the ABL Credit Agreement);

WHEREAS, pursuant to the ABL Guaranty, dated as of the date hereof (as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “ABL Guaranty”), the Guarantors (as defined therein) have agreed to
guarantee, for the benefit of the ABL Secured Parties, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations;

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Company;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the ABL Borrowers to make valuable transfers to the other Subsidiary Pledgors in
connection with the operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit and have agreed to
secure their obligations pursuant to this Agreement on the terms set forth
herein;

WHEREAS, it is a condition precedent to the obligations of the Lenders and the
L/C Issuers to make their respective Extensions of Credit to the ABL Borrowers
under the ABL Credit Agreement that the Pledgors shall have executed and
delivered this Agreement to the Collateral Agent, for the ratable benefit of the
ABL Secured Parties;

WHEREAS, pursuant to the Term Loan Credit Agreement, dated as of the date
hereof, among the Company, JPMorgan Chase Bank, N.A., as administrative agent
and as collateral agent (in such capacities, the “Term Loan Agent”), and the
other parties thereto, the lenders party thereto have severally agreed to make
extensions of credit to the Company upon the terms and subject to the conditions
set forth therein;

WHEREAS, pursuant to the Term Loan Guaranty, dated as of the date hereof, the
Company and certain Domestic Subsidiaries of the Company have agreed to
guarantee, for the benefit of the Term Loan Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations (as defined therein);

WHEREAS, pursuant to the Term Loan Pledge Agreement, dated as of the date hereof
(as the same may be amended, supplemented, waived or otherwise modified from
time to time, the “Term Loan Pledge Agreement”), the Company and certain
Domestic Subsidiaries of the Company have pledged certain Collateral to the Term
Loan Agent for the benefit of the Term Loan Secured Parties;

WHEREAS, pursuant to the Term Loan Security Agreement, dated as of the date
hereof, the Company and certain Domestic Subsidiaries of the Company have
granted a first priority Lien to the Term Loan Agent for the benefit of the Term
Loan Secured Parties on the Term Loan Priority Collateral and a second priority
Lien for the benefit of the Term Loan Secured Parties on the ABL Priority
Collateral (subject in each case to Liens permitted under the Term Loan Credit
Agreement);

WHEREAS, the Collateral Agent and the Term Loan Agent have entered into an
Intercreditor Agreement, acknowledged by the Pledgors, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “ABL/Term Loan Intercreditor Agreement”);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Collateral Agent and one or more administrative agents for junior
secured creditors (each, a “Junior Agent”) may in the future enter into a Junior
Lien Intercreditor Agreement substantially in the form attached to the ABL
Credit Agreement as Exhibit L-2, and acknowledged by the Pledgors (as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Junior Lien Intercreditor Agreement”), and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements; and

WHEREAS, as of the Closing Date, (1) the Pledgors are the legal and beneficial
owners of the Equity Interests described in Schedule 2 next to its name and
issued by the entities named therein and (2) each of the Pledgors is the legal
and beneficial owner of the promissory notes and instruments evidencing
Indebtedness owed to it described in Schedule 2 and issued by the entities named
therein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents, the Lenders and the L/C Issuers to enter into the ABL Credit
Agreement and to induce the Lenders and the L/C Issuers to make their respective
Extensions of Credit to the ABL Borrowers under the ABL Credit Agreement, to
induce one or more Hedge Banks to enter into Secured Hedge Agreements with any
Loan Party and to induce one or more Cash Management Banks to provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party, the Pledgors hereby agree with the Collateral Agent, for the benefit of
the ABL Secured Parties, as follows:

1. Defined Terms.

(a) (i) Unless otherwise defined herein, terms defined in the ABL Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the ABL Credit Agreement and
(ii) all terms defined in the Uniform Commercial Code from time to time in
effect in the State of New York (the “UCC”) and not defined herein or in the ABL
Credit Agreement shall have the meanings specified therein (and if defined in
more than one article of the UCC, shall have the meaning specified in Article 9
thereof); the term “instrument” shall have the meaning specified in Article 9 of
the UCC. Furthermore, unless otherwise defined herein, in the ABL Credit
Agreement or the UCC, terms defined in the ABL Security Agreement and used
herein shall have the meanings assigned to them in the ABL Security Agreement.

(b) The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the ABL Credit Agreement shall apply to
this Agreement, including terms defined in the preamble and recitals hereto.

 

3



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“ABL Borrowers” shall have the meaning assigned to such term in the recitals
hereto and “ABL Borrower” means any one of them. In the event that any ABL
Borrower consummates any merger, amalgamation or consolidation in accordance
with Section 7.04 of the ABL Credit Agreement, the surviving Person in such
merger, amalgamation or consolidation shall be deemed to be an “ABL Borrower”
for all purposes of this Agreement.

“ABL Collateral Representative” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL Guaranty” shall have the meaning assigned to such term in the recitals
hereto.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning assigned to such term in the ABL
Security Agreement.

“ABL Security Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Additional ABL Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional ABL Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Secured Parties” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Additional Agent” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

“Additional Secured Parties” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional Term Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“After-acquired Debt” shall mean any Indebtedness owed to any Pledgor hereafter
and required to be pledged pursuant to Section 9(b) of this Agreement or pledged
in accordance with Section 6.12 of the ABL Credit Agreement.

“After-acquired Shares” shall mean any Equity Interests required to be pledged
pursuant to Section 9(b) of this Agreement or pursuant to Section 6.12 of the
ABL Credit Agreement.

“Agreement” shall mean this ABL Pledge Agreement, as amended, supplemented,
waived or otherwise modified from time to time.

“Borrower Representative” shall have the meaning assigned to such term in the
ABL Credit Agreement.

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Representative” shall mean (i) with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Representative and, with respect
to the ABL Priority Collateral, the ABL Collateral Representative, (ii) if the
Junior Lien Intercreditor Agreement is executed, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is executed, the Person acting as representative for the Collateral
Agent and the Secured Parties thereunder for the applicable purpose contemplated
by this Agreement.

“Company” shall have the meaning assigned to such term in the preamble hereto.
In the event the Company consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the ABL Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be the
“Company” for all purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

“Discharge of Additional ABL Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Additional Term Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Term Loan Obligations” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Excluded Equity Interests” shall have the meaning assigned to such term in the
ABL Security Agreement.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Grantors” shall have the meaning assigned to such term in the ABL Security
Agreement.

“Guaranteed Obligations” shall have the meaning assigned to such term in the ABL
Guaranty. Notwithstanding anything to the contrary contained in this Agreement
or any provision of the ABL Credit Agreement or any other Loan Document, the
Guaranteed Obligations of any Grantor shall not extend to or include any
Excluded Swap Obligation (as defined in the ABL Guaranty).

“Guarantor” shall have the meaning assigned to such term in the ABL Guaranty.

“Intercreditor Agreements” shall mean, (a) the ABL/Term Loan Intercreditor
Agreement, (b) any Junior Lien Intercreditor Agreement and (c) any Other
Intercreditor Agreement that may be entered into in the future by the Collateral
Agent and one or more Additional Agents and acknowledged by the Company and the
other Pledgors (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (upon and during the effectiveness
thereof)).

“Junior Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Junior Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Loan Party” shall mean the Company and the Subsidiary Pledgors.

 

6



--------------------------------------------------------------------------------

“Other Intercreditor Agreement” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Pledged Debt” shall mean, with respect to each Pledgor, the promissory notes
and instruments evidencing Indebtedness owed to such Pledgor described in
Schedule 2 and issued by the entities named therein and the After-acquired Debt,
in each case, unless and until such time as the respective pledge of such
Indebtedness under this Agreement is released in accordance with the terms and
provisions hereof and of the ABL Credit Agreement.

“Pledged Shares” shall mean, with respect to each Pledgor, the Equity Interests
owned by such Pledgor described in Schedule 2 and issued by the entities named
therein and the After-acquired Shares, in each case, unless and until such time
as the respective pledge of such Equity Interests under this Agreement is
released in accordance with the terms and provisions hereof and of the Term Loan
Credit Agreement.

“Pledgors” shall mean the Subsidiary Pledgors together with the Company.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.

“Release Date” shall mean the date on which the Aggregate Commitments are
terminated and all Guaranteed Obligations then due and owing are paid in full
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) and all Letters
of Credit have expired or been terminated (other than Letters of Credit which
have been Cash Collateralized).

“Secured Debt Documents” shall mean, collectively, the Loan Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

“Subsidiary Pledgor” shall mean each Subsidiary of the Company listed on
Schedule 1 hereto, and any other Person that becomes a Pledgor pursuant to
Section 6.12 of the ABL Credit Agreement, in each case, unless and until such
time as the respective Subsidiary Pledgor is released from all of its
obligations under this Agreement in accordance with the terms and provisions
hereof and of the ABL Credit Agreement.

“Term Loan Agent” shall have the meaning assigned to such term in the recitals
hereto.

 

7



--------------------------------------------------------------------------------

“Term Loan Collateral Representative” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
ABL Credit Agreement.

“Term Loan Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Term Loan Pledge Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Term Loan Secured Parties” shall mean the “Secured Parties” as such term is
defined in the ABL/Term Loan Intercreditor Agreement.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof.

2. Grant of Security. As security for the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of such Pledgor, each Pledgor hereby grants to the Collateral Agent,
for the benefit of the ABL Secured Parties, a security interest in and
continuing lien on all of such Pledgor’s right, title and interest in and to all
of the following, whether now owned or existing or hereafter acquired or
existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor, including all
interests documented in the entries on the books of the issuer of the Pledged
Shares or any financial intermediary pertaining to the Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, any or all of the Pledged Shares;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor and all payments of principal or interest, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Debt;

 

8



--------------------------------------------------------------------------------

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2;

(d) subject to Section 8, all rights and privileges of such Pledgor with respect
to the securities and other property referred to in clauses (a), (b) and
(c) above; and

(e) to the extent not covered by clauses (a), (b), (c), and (d) above,
respectively, all Proceeds of any or all of the foregoing Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the terms “Collateral”, “Pledged Shares” and “Pledged Debt”, and any term
defined by reference to the UCC, shall not include, any Excluded Equity
Interests or other Excluded Property (other than assets included in clause
(a) of such definition).

Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to this Section 2 shall (x) prior to the
Discharge of Term Loan Obligations, be subject and subordinate, as and to the
extent provided for in the ABL/Term Loan Intercreditor Agreement, to the Liens
granted to the Term Loan Agent for the benefit of the Term Loan Secured Parties
to secure the Term Loan Obligations pursuant to the Term Loan Pledge Agreement,
(y) prior to the Discharge of Additional Term Obligations, be subject and
subordinate, as and to the extent provided for in the ABL/Term Loan
Intercreditor Agreement, to the Liens granted to any Additional Term Agent for
the benefit of the holders of the Additional Term Obligations to secure such
Additional Term Obligations pursuant to the Additional Term Collateral Documents
as and to the extent provided for therein and (z) prior to the Discharge of
Additional ABL Obligations, be pari passu and equal in priority to the Liens
granted to any Additional ABL Agent for the benefit of the holders of the
applicable Additional ABL Obligations to secure such Additional ABL Obligations
pursuant to the applicable Additional ABL Collateral Documents (except, in the
case of this sub-clause (z), as may be separately otherwise agreed between the
Collateral Agent, on behalf of itself and the ABL Secured Parties, and any
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, including pursuant to a Junior Lien Intercreditor
Agreement). The Collateral Agent acknowledges and agrees that the relative
priority of the Liens granted to the Collateral Agent, the Administrative Agent,
the Term Loan Agent and any Additional Agent shall be determined solely pursuant
to the applicable Intercreditor Agreement, and not by priority as a matter of
law or otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement are
subject to the provisions of the applicable Intercreditor Agreements. In the

 

9



--------------------------------------------------------------------------------

event of any conflict between the terms of any Intercreditor Agreement and this
Agreement, the terms of such Intercreditor Agreement shall govern and control as
among (i) the Collateral Agent, the Term Loan Agent and any Additional Agent, in
the case of the ABL/Term Loan Intercreditor Agreement, (ii) the Collateral Agent
and the Junior Agent, in the case of the Junior Lien Intercreditor Agreement and
(iii) the Collateral Agent and any other secured creditor (or agent therefor)
party thereto, in the case of any Other Intercreditor Agreement. In the event of
any such conflict, each Pledgor may act (or omit to act) in accordance with such
Intercreditor Agreement, and shall not be in breach, violation or default of its
obligations hereunder by reason of doing so. Notwithstanding any other provision
hereof, (x) for so long as Term Loan Obligations or any Additional Term
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Term Loan Priority Collateral shall be satisfied by causing
such Term Loan Priority Collateral to be delivered to the Term Loan Agent or the
applicable Term Loan Collateral Representative to be held in accordance with the
ABL/Term Loan Intercreditor Agreement and (y) for so long as any Additional ABL
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Collateral shall be satisfied by causing such Collateral to
be delivered to the applicable Collateral Representative to be held in
accordance with the applicable Intercreditor Agreement.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, for the benefit of the ABL Secured Parties; subject, however,
to the terms, covenants and conditions hereinafter set forth.

3. Security for the Obligations. This Agreement secures the payment of all the
Guaranteed Obligations. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the
Guaranteed Obligations and would be owed to the Collateral Agent or the ABL
Secured Parties under the Secured Debt Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Pledgor. Notwithstanding
anything to the contrary contained in this Agreement or any provision of the ABL
Credit Agreement or any other Loan Document, the Guaranteed Obligations of any
Pledgor shall not extend to or include any Excluded Swap Obligation (as defined
in the ABL Guaranty).

4. Delivery of the Collateral. Subject to the terms of any applicable
Intercreditor Agreement, all certificates or instruments, if any, representing
or evidencing the Collateral (other than instruments evidencing Indebtedness of
an aggregate principal amount of less than $5,000,000) shall be promptly
delivered (or otherwise delivered within the time periods required by the ABL
Credit Agreement with respect to any delivery in connection with the formation
or acquisition (within the meaning of Section

 

10



--------------------------------------------------------------------------------

6.12 of the ABL Credit Agreement) of any Subsidiary) to and held by or on behalf
of the Collateral Agent pursuant hereto to the extent required by Section 6.12
of the ABL Credit Agreement (provided that any Collateral required to be
delivered other than in connection with the formation or acquisition (within the
meaning of Section 6.12 of the ABL Credit Agreement and Section 9(b) of this
Agreement) of any Subsidiary shall not be required to be delivered prior to the
end of the fiscal quarter during which such Collateral was acquired by any
Pledgor). Such Collateral shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent. Subject to the terms of any applicable Intercreditor Agreement, the
Collateral Agent shall have the right, at any time after the occurrence and
during the continuation of an Event of Default and without notice to any Pledgor
(except as otherwise expressly provided herein or required by law), to transfer
to or to register in the name of the Collateral Agent or any of its nominees any
or all of the Pledged Shares. Subject to the terms of any applicable
Intercreditor Agreement, after the occurrence and during the continuance of an
Event of Default, each Pledgor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Shares registered in the name of such Pledgor. After the occurrence and during
the continuance of an Event of Default and subject to the terms of any
applicable Intercreditor Agreement, the Collateral Agent shall have the right to
exchange the certificates representing Pledged Shares held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

5. Representations and Warranties. Each Pledgor represents and warrants to the
Collateral Agent and each other ABL Secured Party that:

(a) Schedule 2 hereto correctly represents as of the date hereof (A) the issuer,
the issuer’s jurisdiction of formation, the certificate number, if any, the
Pledgor and the record owner, the number and class and the percentage of the
issued and outstanding Equity Interests of such class of all Pledged Shares, in
each case with respect to the Pledged Shares pledged or assigned by such Pledgor
and (B) the issuer, the issuer’s jurisdiction, the initial principal amount, the
Pledgor and holder, date of issuance and maturity date of all Pledged Debt, in
each case pledged or assigned by such Pledgor. Except as set forth on Schedule
2, the Pledged Shares pledged or assigned by such Pledgor represent all of the
issued and outstanding Equity Interests of each class of Equity Interests (or
65% of all of the issued and outstanding Equity Interests in the case of pledges
of voting Equity Interests in Foreign Subsidiaries or any FSHCO in each case
held directly by a Loan Party) in the issuer on the date hereof.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for the
Liens created by this Agreement and Liens permitted under the ABL Credit
Agreement.

 

11



--------------------------------------------------------------------------------

(c) As of the date of this Agreement, the Pledged Shares pledged by such Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.

(d) Except for restrictions and limitations imposed or permitted by the Loan
Documents (including any Intercreditor Agreement) or imposed by securities laws,
the Collateral pledged, transferred or assigned by such Pledgor is freely
transferable and assignable, and none of the Collateral is subject to any
option, right of first refusal, shareholders agreement, charter or bylaw
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(e) No material consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect or, such consents or approvals the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect).

(f) The execution and delivery by such Pledgor of this Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create a
valid and enforceable security interest in such Collateral and (i) in the case
of certificates or instruments representing or evidencing the Collateral, upon
the earlier of (x) delivery of such Collateral to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement and (y) the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.03(a) of the
ABL Security Agreement and (ii) in the case of all other Collateral, upon the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.03(a) of the ABL Security Agreement, (1) shall create a perfected
security interest in such Collateral, subject to no Liens, other than the Liens
described in Section 5(b), prior to all other Liens on the Collateral of such
Pledgor other than Liens having priority over or being pari passu with the
Collateral Agent’s Lien as described in Section 2, by operation of law or
otherwise as permitted under the ABL Credit Agreement, securing the payment of
the Guaranteed Obligations, in favor of the Collateral Agent, for the benefit of
the ABL Secured Parties, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in

 

12



--------------------------------------------------------------------------------

a proceeding in equity or law) and (2) with respect to any such certificates or
instruments representing or evidencing the Collateral, (A) the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for the purposes of perfection), in
accordance with the applicable Intercreditor Agreement, will have “control” (as
defined in the UCC) thereof and (B) assuming the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement, does not have notice of any adverse
claim to such Pledged Shares or Pledged Debt (it being understood and agreed
that as of the Closing Date, the Collateral Agent does not have notice of any
adverse claim to such Pledged Shares or Pledged Debt), the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement will be a protected purchaser
(within the meaning of UCC Section 8-303) thereof.

(g) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of such Pledgor, enforceable
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

(h) The issuers listed on Schedule 2 include all direct wholly owned
Subsidiaries (other than Subsidiaries all of whose Equity Interests are Excluded
Equity Interests) of such Pledgor as of the Closing Date.

(i) The Pledged Debt constitutes all of the outstanding Indebtedness owed to
such Pledgor as of the Closing Date and required to be pledged pursuant to
Section 9(b) of this Agreement.

 

13



--------------------------------------------------------------------------------

6. Certification of Limited Liability Company Interests, Limited Partnership
Interests. Unless otherwise consented to by the Collateral Agent, Equity
Interests required to be pledged hereunder in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall either (i) be represented by a certificate or (ii) not have
elected to be treated as a “security” within the meaning of Article 8 of the
Uniform Commercial Code and shall not be represented by a certificate; provided
that such Pledgor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the Uniform Commercial Code, nor
shall such interest be represented by a certificate, unless such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, subject to the Perfection Exceptions and
the terms of any applicable Intercreditor Agreement, it will execute or
otherwise authorize the filing of any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements), which may be
required under any Law, or which the Collateral Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
rights pertaining to the Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement or the other Loan Documents;

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends, distributions and redemptions
that it is authorized to receive and retain pursuant to Section 8(b).

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien of this Agreement, any and all
dividends, distributions, redemptions, principal and interest made or paid in
respect of the Collateral to the extent not prohibited by any Loan Document;
provided, however, that, any and all noncash dividends, interest, principal or
other distributions that would constitute Pledged Shares or Pledged Debt,
whether resulting from a subdivision, combination or

 

14



--------------------------------------------------------------------------------

reclassification of the outstanding Equity Interests of the issuer of any
Pledged Shares or received in exchange for Pledged Shares or Pledged Debt or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be (to the extent not constituting Excluded
Equity Interests), and shall be forthwith delivered to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement to hold as, Collateral and shall, if
received by such Pledgor, be received in trust for the benefit of the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, be
segregated from the other property or funds of such Pledgor and be forthwith
delivered to the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable (or their respective agents appointed for
the purposes of perfection), in accordance with the applicable Intercreditor
Agreement, as Collateral in the same form as so received (with any necessary
indorsement); provided further that, subject to Section 6.12 of the ABL Credit
Agreement, no such delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent shall be required to be made prior to the
end of the fiscal quarter during which any such Pledged Shares or Pledged Debt
were received by such Pledgor.

(c) Subject to the terms of any applicable Intercreditor Agreement, upon written
notice to the Pledgors by the Collateral Agent following the occurrence and
during the continuation of an Event of Default:

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other rights that it would otherwise be entitled to exercise pursuant to
Section 8(a)(i) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to exercise
or refrain from exercising such voting and other rights during the continuation
of such Event of Default; provided that, unless otherwise directed by the
Required Lenders, subject to the terms of any applicable Intercreditor
Agreement, the Collateral Agent shall have the right from time to time following
the occurrence and during the continuation of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived or otherwise cease to be continuing and the Borrower Representative has
delivered to the Collateral Agent a certificate to that effect, each Pledgor
will have the right to exercise the voting and consensual rights that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of
Section 8(a)(i) (and the obligations of the Collateral Agent under
Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be

 

15



--------------------------------------------------------------------------------

authorized to receive and retain pursuant to Section 8(b) shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement, which shall thereupon have the sole
right to receive and hold as Collateral such dividends, distributions and
principal and interest payments during the continuation of such Event of
Default. After all Events of Default have been cured or waived or otherwise
cease to be continuing and the Borrower Representative has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall repay
to each Pledgor (without interest) and each Pledgor shall be entitled to
receive, retain and use all dividends, distributions and principal and interest
payments that such Pledgor would otherwise be permitted to receive, retain and
use pursuant to the terms of Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(c)(ii) shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, as
Collateral in the same form as so received (with any necessary indorsements);
and

(iv) in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant to
Section 8(c)(i), and to receive all dividends, distributions and principal and
interest payments that it may be entitled to under Sections 8(c)(ii) and
(c)(iii), such Pledgor shall from time to time execute and deliver to the
Collateral Agent, appropriate proxies, dividend payment orders and other
instruments as the Collateral Agent may reasonably request.

(d) The Collateral Agent may suspend the rights of one or more of the Pledgors
under paragraph (a)(i) or paragraph (b) of this Section 8 in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the ABL Credit Agreement (including pursuant
to waivers and consents thereunder), sell or otherwise dispose of, or grant any
option or warrant with respect to, any of the Collateral or

 

16



--------------------------------------------------------------------------------

(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Liens created by this Agreement and the ABL
Security Agreement and the Liens permitted under the ABL Credit Agreement;
provided that in the event such Pledgor sells or otherwise disposes of assets as
permitted by the ABL Credit Agreement (including pursuant to waivers and
consents thereunder) and such assets are or include any of the Collateral, the
Collateral Agent shall release such Collateral to such Pledgor free and clear of
the Lien created by this Agreement concurrently with the consummation of such
sale in accordance with Section 9.11 of the ABL Credit Agreement, and with
Section 14 hereof;

(b) subject to Section 4 hereof, deliver (i) all Equity Interests (other than
Excluded Equity Interests) in its wholly owned Restricted Subsidiaries and
(ii) all Indebtedness (other than Indebtedness constituting Excluded Property
(other than clause (a) of the definition thereof)) evidenced by promissory notes
or other instruments from time to time owed to such Pledgor;

(c) use commercially reasonable efforts to defend its and the Collateral Agent’s
title or interest in and to all the Collateral (and in the Proceeds thereof)
against any and all Liens (other than the Liens permitted under the ABL Credit
Agreement and the Liens created by this Agreement and the ABL Security
Agreement), however arising, and any and all Persons whomsoever and, subject to
Section 9.11 of the ABL Credit Agreement and Section 14 hereof, to maintain and
preserve the Lien and security interest created by this Agreement until the
Release Date.

10. Collateral Agent Appointed Attorney-in-Fact. Subject to the terms of any
applicable Intercreditor Agreement, each Pledgor hereby appoints, which
appointment is irrevocable and coupled with an interest, the Collateral Agent as
such Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, to take any action
and to execute any instrument, in each case after the occurrence and during the
continuation of an Event of Default and subject to the terms of any applicable
Intercreditor Agreement, that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement, including to receive,
indorse and collect all instruments made payable to such Pledgor representing
any dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

11. The Collateral Agent’s Duties. To the extent permitted by law, the powers
conferred on the Collateral Agent hereunder are solely to protect its interest
and the interests of the ABL Secured Parties in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking

 

17



--------------------------------------------------------------------------------

action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Pledged Shares, whether or not the Collateral
Agent or any other ABL Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral. The Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property.

12. Remedies. Subject to the terms of any applicable Intercreditor Agreement, if
any Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code of any applicable jurisdiction and also, to the extent permitted
by applicable law, may without notice, except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The
Collateral Agent or any ABL Secured Party shall have the right upon any such
public sale, and, to the extent permitted by law, upon any such private sale, to
purchase all or any part of the Collateral so sold and the Collateral Agent or
such other ABL Secured Party may, subject to (x) the satisfaction in full of all
payments due pursuant to Section 8.04(a) of the ABL Credit Agreement and (y) the
satisfaction of the Guaranteed Obligations in accordance with the priorities set
forth in Section 8.04 of the ABL Credit Agreement, pay the purchase price by
crediting the amount thereof against the Guaranteed Obligations. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Pledgor of the time and place of any public sale or the
time after which any private sale is to be made

 

18



--------------------------------------------------------------------------------

shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by law, each Pledgor hereby waives any claim
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

(b) The Collateral Agent shall apply the proceeds of any collection or sale of
the Collateral at any time after receipt pursuant to Section 8.04 of the ABL
Credit Agreement.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor after the occurrence and during the
continuation of an Event of Default in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall be forthwith delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

(e) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Pledged Shares pursuant to this Section 12, each Pledgor recognizes
that the Collateral Agent may be unable to effect a public sale of any or all of
the Pledged Shares, by reason of certain prohibitions contained in the
Securities Act of 1933, as from time to time amended (the “Securities Act”) and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Shares for

 

19



--------------------------------------------------------------------------------

the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

(f) If the Collateral Agent determines to exercise its right to sell any or all
of the Collateral, upon written request, each Pledgor shall, from time to time,
furnish to the Collateral Agent all such information as the Collateral Agent may
reasonably request in order to determine the number of shares and other
instruments included in the Collateral which may be sold by the Collateral Agent
as exempt transactions under the Securities Act and rules of the SEC, as the
same are from time to time in effect.

13. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Except for the termination of a Pledgor’s obligations hereunder as
expressly provided in Section 14, each Pledgor shall (to the maximum extent
permitted by law) remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other ABL Secured Party may be
rescinded by such party and any of the Guaranteed Obligations continued, (b) the
Guaranteed Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other ABL Secured Party, (c) the Secured
Debt Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the terms of the applicable Secured Debt Document and
(d) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other ABL Secured Party for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other ABL Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for this Agreement or any property
subject thereto. When making any demand hereunder against any Pledgor, the
Collateral Agent or any other ABL Secured Party may, but shall be under no
obligation to, make a similar demand on any ABL Borrower (to the extent such
demand is in respect of any Obligations owing by such ABL Borrower) or any other
Pledgor or pledgor, and any failure by the Collateral Agent or any other ABL
Secured Party to make any such demand or to collect any payments from any ABL
Borrower or any other Pledgor or pledgor or any release of any ABL Borrower or
any other Pledgor or pledgor shall not relieve any Pledgor in respect of which a
demand or collection is not made or any Pledgor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other ABL Secured Party against any Pledgor. For the purposes hereof
“demand” shall include the commencement and continuation of any legal
proceedings.

 

20



--------------------------------------------------------------------------------

14. Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other ABL Secured Parties and their respective successors,
indorsees, transferees and assigns until the Release Date.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Pledgor created hereby shall be automatically released as it relates to the
Guaranteed Obligations, upon the consummation of any transaction permitted by
the ABL Credit Agreement, as a result of which such Subsidiary Pledgor ceases to
be a Restricted Subsidiary of the Company or otherwise becomes an Excluded
Subsidiary.

(c) The Security Interests in any Collateral created hereby shall be
automatically released and such Collateral may be sold free and clear of the
Lien and Security Interests created hereby (w) upon any sale or other transfer
by any Pledgor of any Collateral that is permitted under the ABL Credit
Agreement (other than to another Pledgor), (x) upon the effectiveness of any
written consent to the release of the Security Interests created hereby in any
Collateral pursuant to Section 10.01 of the ABL Credit Agreement, (y) upon such
property constituting Excluded Equity Interests or other Excluded Property
(other than clause (a) of the definition thereof) and (z) as otherwise provided
in any applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Pledgor or
authorize the filing of, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence or confirm such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

15. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other ABL Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any ABL
Borrower or any other Pledgor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
ABL Borrower or any other Pledgor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

21



--------------------------------------------------------------------------------

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the ABL Credit Agreement. All communications
and notices hereunder to any Subsidiary Pledgor shall be given to it in care of
the Borrower Representative at the Borrower Representative’s address set forth
in Section 10.02 of the ABL Credit Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Pledge Agreement shall be
effective as delivery of an original executed counterpart of this Pledge
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

19. Integration. This Agreement together with the other Loan Documents
represents the agreement of each of the Pledgors, the Collateral Agent and the
ABL Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Pledgors, the
Collateral Agent or any other ABL Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Debt Documents (and each other agreement or instrument executed or issued in
connection therewith).

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Pledgor(s) and the Collateral Agent in accordance with
Section 10.01 of the ABL Credit Agreement; provided, however, that this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through agreements substantially in the form of
Annex A, in each case duly executed by each Pledgor directly effected thereby.

(b) Neither the Collateral Agent nor any other ABL Secured Party shall by any
act (except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy

 

22



--------------------------------------------------------------------------------

hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof or of any other applicable
Secured Debt Document. No failure to exercise, nor any delay in exercising, on
the part of the Collateral Agent or any other ABL Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent or any other ABL Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Collateral Agent or such other ABL Secured
Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Collateral Agent as Agent; Enforcement Expenses; Indemnification;
Acknowledgements. Each of Section 6.03, Section 6.04, Section 7.04 and
Section 7.12 of the ABL Security Agreement are incorporated herein, mutatis
mutandis (to apply to this Agreement rather than to the ABL Security Agreement
and to the Pledgors rather than to the Grantors).

22. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the ABL Credit Agreement, except
that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction or otherwise as permitted by
the ABL Credit Agreement.

24. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN

 

23



--------------------------------------------------------------------------------

ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 24 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

25. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Agreement shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Guaranteed Obligations (in which case any party shall be
entitled to assert any claim or defense, including any claim or defense that
this Section 25 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Collateral Agent, (ii) any party from bringing any legal action
or proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 25 would otherwise require to be asserted in
a legal action or proceeding in a New York Court) in any such action or
proceeding;

(b) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section.

(c) consents to service of process in the manner provided for notices in
Section 16; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages.

 

24



--------------------------------------------------------------------------------

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above. Nothing in this Agreement will affect the right of any party hereto
to serve process in any manner permitted by applicable law.

26. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

27. Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Agreement, in the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall prevail.

28. Financing Statements. Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto and continuations thereof that contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
or continuation, including whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Pledgor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Pledgor agrees to provide such information to the
Collateral Agent promptly upon request.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY, as a Pledgor, By:  

/s/ Steven Berns

  Name:   Steven Berns   Title:   President and Chief Executive Officer

 

[Tribune Publishing – ABL Pledge Agreement]



--------------------------------------------------------------------------------

Chicago Tribune Company, LLC forsalebyowner.com, LLC

Los Angeles Times Communications LLC

TCA News Service, LLC

The Baltimore Sun Company, LLC

Tribune Content Agency, LLC

Tribune Publishing Company, LLC

each as a Pledgor,

By:  

/s/ Edward Lazarus

  Name:   Edward Lazarus   Title:   Secretary

 

[Tribune Publishing – ABL Pledge Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent, By:  

/s/ Brad H. Breidenbach

  Name:   Brad H. Breidenbach   Title:   Senior Vice President

 

[Tribune Publishing – ABL Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE ABL PLEDGE AGREEMENT

PLEDGORS

Tribune:

Chicago Tribune Company, LLC

forsalebyowner.com, LLC

Los Angeles Times Communications LLC

TCA News Service, LLC

The Baltimore Sun Company, LLC

Tribune Content Agency, LLC

Tribune Publishing Company

Tribune Publishing Company, LLC



--------------------------------------------------------------------------------

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

Tribune

 

    

Pledgor

  

Issuer

   Issuer’s
Jurisdiction
of Formation    Class of
Equity
Interest    Certificate
No(s)    Percentage of
Issued and
Outstanding
Equity Interests   1.   

Tribune Publishing Company, LLC

  

Blue Lynx Media, LLC

   Delaware    Membership
Interests    No. 002      100 %  2.   

Tribune Publishing Company, LLC

  

Builder Media Solutions, LLC

   Delaware    Membership
Interests    No. 001      100 %  3.   

Los Angeles Times Communications LLC

  

California Community News

   Delaware    Membership
Interests    No. 001      100 %  4.   

The Baltimore Sun Company, LLC

  

Capital-Gazette Communications, LLC

   Maryland    N/A    N/A      100 %  5.   

The Baltimore Sun Company, LLC

  

Carroll County Times, LLC

   Maryland    N/A    N/A      100 %  6.   

Chicago Tribune Company, LLC

  

Chicagoland Publishing Company, LLC

   Delaware    Membership
Interests    No. 001      100 %  7.   

Tribune Publishing Company, LLC

  

Chicago Tribune Company, LLC

   Delaware    Membership
Interests    No. 001      100 %  8.   

Tribune Publishing Company, LLC

  

Forsalebyowner.com, LLC

   Delaware    Membership
Interests    No. 001      100 %  9.   

forsalebyowner.com, LLC

  

Forsalebyowner.com Referral Services, LLC

   Delaware    Membership
Interests    No. 001      100 %  10.   

Tribune Publishing Company, LLC

  

Hoy Publications, LLC

   Delaware    Membership
Interests    No. 001      100 %  11.   

Forsalebyowner.com, LLC

  

Internet Foreclosure Service, LLC

   Delaware    Membership
Interests    No. 001      100 %  12.   

Forsalebyowner.com, LLC

  

Local Pro Plus Realty, LLC

   Delaware    Membership
Interests    No. 001      100 %  13.   

Tribune Publishing Company, LLC

  

Los Angeles Times Communications LLC

   Delaware    Membership
Interests    No. 001      100 % 



--------------------------------------------------------------------------------

    

Pledgor

  

Issuer

   Issuer’s
Jurisdiction
of Formation    Class of
Equity
Interest    Certificate
No(s)    Percentage of
Issued and
Outstanding
Equity Interests   14.   

TCA News Service, LLC

  

McClatchy/Tribune Information Services

   Delaware    Membership
Interests    No. 002      50 %  15.   

Tribune Publishing Company, LLC

  

McClatchy/Tribune Information Services

   Delaware    Membership
Interests    No. 001      50 %  16.   

Tribune Publishing Company, LLC

  

Orlando Sentinel Communications Company, LLC

   Delaware    Membership
Interests    No. 001      100 %  17.   

Tribune Publishing Company, LLC

  

Sun-Sentinel Company, LLC

   Delaware    Membership
Interests    No. 001      100 %  18.   

Tribune Content Agency, LLC

  

TCA News Service, LLC

   Delaware    Membership
Interests    N/A      100 %  19.   

Tribune Publishing Company, LLC

  

The Baltimore Sun Company, LLC

   Delaware    Membership
Interests    No. 001      100 %  20.   

Tribune Publishing Company, LLC

  

The Daily Press, LLC

   Delaware    Membership
Interests    No. 001      100 %  21.   

Tribune Publishing Company, LLC

  

The Hartford Courant Company

   Delaware    Membership
Interests    No. 001      100 %  22.   

Tribune Publishing Company, LLC

  

The Morning Call, LLC

   Delaware    Membership
Interests    No. 001      100 %  23.   

Tribune Publishing Company, LLC

  

Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)

   Delaware    Membership
Interests    No. 002      100 %  24.   

Tribune Publishing Company, LLC

  

Tribune 365, LLC

   Delaware    Membership
Interests    No. 001      100 %  25.   

Chicago Tribune Company, LLC

  

Tribune Direct Marketing, LLC

   Delaware    Membership
Interests    No. 001      100 %  26.   

Tribune Publishing Company, LLC

  

Tribune Interactive, LLC

   Delaware    Membership
Interests    No. 001      100 %  27.   

Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)

  

Tribune Content Agency London, LLC (f/k/a Tribune Media Services London)

   Delaware    Membership
Interests    No. 002      100 %  28.   

Tribune Publishing Company

  

Tribune Publishing Company, LLC

   Delaware    Membership
Interests    No. 001      100 % 

 

2



--------------------------------------------------------------------------------

    

Pledgor

  

Issuer

   Issuer’s
Jurisdiction
of Formation    Class of
Equity
Interest    Certificate
No(s)    Percentage of
Issued and
Outstanding
Equity Interests   29.   

Tribune Publishing Company, LLC

  

Tribune Washington Bureau, LLC

   Delaware    Membership
Interests    No. 001      100 % 

Pledged Debt

None.

 

3



--------------------------------------------------------------------------------

ANNEX A

TO THE ABL PLEDGE AGREEMENT

SUPPLEMENT NO. [    ], dated as of [                    ] (this “Supplement”),
to the ABL Pledge Agreement, dated as of August 4, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Pledge Agreement”), among TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(as further defined in the Pledge Agreement, the “Company”), each of the
subsidiaries of the Company party thereto from time to time (each such
subsidiary, individually, a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors” and together with the Company, collectively, the
“Pledgors”), and BANK OF AMERICA, N.A., as collateral agent for the ABL Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”).

A. Reference is made to (a) the ABL Credit Agreement, dated as of August 4, 2014
(as the same may be amended, supplemented, waived or otherwise modified from
time to time, the “ABL Credit Agreement”), among the ABL Borrowers, the lenders
from time to time party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and
(b) the ABL Guaranty, dated as of August 4, 2014, among the Guarantors party
thereto from time to time and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Pledge Agreement or the ABL Credit Agreement, as applicable. The
rules of construction and the interpretive provisions specified in Section 1(b)
of the Pledge Agreement shall apply to this Supplement, including terms defined
in the preamble and recitals hereto.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Agents, the Lenders and the L/C Issuers to enter into the ABL Credit Agreement
and to induce (a) the Lenders and the L/C Issuers to make their respective
Extensions of Credit to the ABL Borrowers under the ABL Credit Agreement,
(b) one or more Hedge Banks to enter into Secured Hedge Agreements with any Loan
Party and (c) one or more Cash Management Banks to provide cash management
services pursuant to Secured Cash Management Agreements to any Loan Party.

D. [Each][The] undersigned [Pledgor] ([each,] an “Additional Pledgor”) is
(a) the legal and beneficial owner of the Equity Interests described [next to
its name] under Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with all other Equity Interests required to
be pledged under the ABL Credit Agreement or the Pledge Agreement (the
“After-acquired Additional Pledged Shares”), referred to collectively herein as
the “Additional Pledged Shares”) and (b) the legal and beneficial owner of the
promissory notes and instruments evidencing Indebtedness owed to it (the
“Additional Pledged Debt”) described [next to its name] under Schedule 1 hereto.

 

A-1



--------------------------------------------------------------------------------

E. [Section 6.12 of the ABL Credit Agreement provides that additional
Subsidiaries of the Company may become Subsidiary Pledgors under the Pledge
Agreement by execution and delivery of an instrument in the form of this
Supplement.] Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 6.12 of the ABL Credit Agreement to
pledge to the Collateral Agent, for the benefit of the ABL Secured Parties, the
Additional Pledged Shares and the Additional Pledged Debt [and to become a
Subsidiary Pledgor under the Pledge Agreement] in order to induce (a) the
Lenders and the L/C Issuers to make additional Extensions of Credit to the ABL
Borrowers under the ABL Credit Agreement and as consideration for Extensions of
Credit previously made, (b) one or more Hedge Banks to enter into Secured Hedge
Agreements with any Loan Party and (c) one or more Cash Management Banks to
provide cash management services pursuant to Secured Cash Management Agreements
to any Loan Party.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 6.12 of the ABL Credit Agreement or
Section 9(b) of the Pledge Agreement, each Additional Pledgor by its signature
below hereby pledges and grants to the Collateral Agent, for the benefit of the
ABL Secured Parties, a security interest in and to all of such Additional
Pledgor’s right, title and interest in the following, whether now owned or
existing or hereafter acquired or existing (collectively, the “Additional
Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional Pledgor, including all interests documented in the
entries on the books of the issuer of the Additional Pledged Shares or any
financial intermediary pertaining to the Additional Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all payments of principal or
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Additional Pledged Debt;

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 1;

 

A-2



--------------------------------------------------------------------------------

(d) subject to Section 8 of the Pledge Agreement, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and

(e) to the extent not covered by clauses (a), (b), (c) and (d) above,
respectively, all Proceeds of any or all of the foregoing Additional Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the terms “Collateral”, “Pledged Shares” and “Pledged Debt”, and any term
defined by reference to the UCC, shall not include, any Excluded Equity
Interests or other Excluded Property (other than as set forth in clause (a) of
the definition thereof).

TO HAVE AND TO HOLD the Additional Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, for the benefit of the ABL Secured Parties, forever;
subject, however, to the terms, covenants and conditions hereinafter set forth.

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral, (y) the After-acquired Shares shall be deemed
to include the After-acquired Additional Pledged Shares and (z) the
After-acquired Debt shall be deemed to include the Additional Pledged Debt.

SECTION 2. [Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]1

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

(a) Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the issuer’s jurisdiction of formation, the certificate number, if any,
the Additional Pledgor and the record owner, the number and class and the

 

1 

Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.

 

A-3



--------------------------------------------------------------------------------

percentage of the issued and outstanding Equity Interests of such class of all
Additional Pledged Shares, in each case pledged or assigned by such Additional
Pledgor and (B) the issuer, the issuer’s jurisdiction of formation, the initial
principal amount, the Additional Pledgor and holder, date of issuance and
maturity date of all Additional Pledged Debt, in each case pledged or assigned
by such Additional Pledgor and (ii) together with the comparable schedule to
each supplement hereto, includes all Equity Interests, debt securities and
promissory notes required to be pledged by such Additional Pledgor pursuant to
Section 6.12 of the ABL Credit Agreement and Section 9(b) of the Pledge
Agreement. Except as set forth on Schedule 1, the Additional Pledged Shares
pledged or assigned by such Additional Pledgor represent all of the issued and
outstanding Equity Interests of each class of Equity Interests (or 65% of all of
the issued and outstanding voting Equity Interests in the case of pledges of
Equity Interests in Foreign Subsidiaries or any FSHCO in each case held directly
by a Loan Party) in the issuer on the date hereof.

(b) Such Additional Pledgor is the legal and beneficial owner of the Collateral
pledged or assigned by such Pledgor hereunder free and clear of any Lien, except
for the Liens created by this Supplement and Liens permitted under the ABL
Credit Agreement.

(c) As of the date of this Supplement, the Pledged Shares pledged by such
Pledgor hereunder have been duly authorized and validly issued and, in the case
of Pledged Shares issued by a corporation, are fully paid and non-assessable.

(d) Except for restrictions and limitations imposed or permitted by the Loan
Documents or imposed by securities laws generally, the Additional Collateral
pledged by such Additional Pledgor is freely transferable and assignable, and
none of the Additional Collateral is subject to any option, right of first
refusal, shareholders agreement, charter or bylaw provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge or assignment of such Additional Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(e) No material consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect or, with respect to the pledge of Equity Interests in
Foreign Subsidiaries, such consents or approvals the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect).

(f) The execution and delivery by such Pledgor of this Supplement and the pledge
of the Additional Collateral pledged or assigned by such Pledgor

 

A-4



--------------------------------------------------------------------------------

hereunder pursuant hereto create a valid and enforceable security interest in
such Additional Collateral and (i) in the case of certificates or instruments
representing or evidencing the Additional Collateral, upon the earlier of
(x) delivery of such Additional Collateral to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement, this Supplement and the Pledge
Agreement) and (y) the filing of the applicable Uniform Commercial Code
financing statements described in Section 3.03(a) of the ABL Security Agreement
and (ii) in the case of all other Collateral, upon the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.03(a) of the
ABL Security Agreement, (1) shall create a perfected security interest in such
Additional Collateral, subject to no Liens, other than the Liens described in
Section 5(b) of the Pledge Agreement, prior to all other Liens on the Additional
Collateral of such Pledgor other than Liens having priority over or being pari
passu with the Collateral Agent’s Lien by operation of law or otherwise as
permitted under the ABL Credit Agreement, securing the payment of the Guaranteed
Obligations, in favor of the Collateral Agent, for the benefit of the ABL
Secured Parties, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law) and (2) with respect to any such certificates
or instruments representing or evidencing the Collateral, (A) the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, will
have “control” (as described in the UCC) thereof and (B) assuming the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement does not
have notice of any adverse claim to such Pledged Shares or Pledged Debt (it
being understood and agreed that as of the date hereof, the Collateral Agent
does not have notice of any adverse claim to such Pledged Shares or Pledged
Debt), the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable (or their respective agents appointed for the
purposes of perfection), in accordance with the applicable Intercreditor
Agreement, will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(g) Such Additional Pledgor has full power, authority and legal right to pledge
or assign all the Additional Collateral pledged or assigned by such Additional
Pledgor pursuant to this Supplement and this Supplement constitutes a legal,
valid and binding obligation of such Additional Pledgor, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,

 

A-5



--------------------------------------------------------------------------------

fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and subject to general principles of
equity (whether considered in a proceeding in equity or law).

(h) The issuers listed on Schedule 1 include all direct wholly owned
Subsidiaries (other than Subsidiaries all of whose Equity Interests are Excluded
Equity Interests) of such Additional Pledgor as of the Closing Date.

(i) The Additional Pledged Debt constitutes all of the outstanding Indebtedness
owed to such Additional Pledgor as of the date hereof and required to be pledged
by such Additional Pledgor pursuant to Section 9(b) of the Pledge Agreement.

SECTION [3][4]. This Supplement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Pledge Agreement shall be
effective as delivery of an original executed counterpart of this Pledge
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION [4][5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5][6]. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

A-6



--------------------------------------------------------------------------------

SECTION [7][8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower Representative at the Borrower Representative’s address set forth in
Section 10.02 of the ABL Credit Agreement.

SECTION [8][9]. Subject to Section 10.04 of the ABL Credit Agreement, each
Additional Pledgor agrees to reimburse the Collateral Agent for its reasonable
and documented or invoiced out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented or invoiced fees, other
charges and disbursements of counsel for the Collateral Agent. All amounts due
under this Section [8][9] shall be payable within 30 days after demand therefor.

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR(S)], By:  

 

  Name:   Title:

BANK OF AMERICA, N.A.,

as Collateral Agent,

By:  

 

  Name:   Title:

 

A-8



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

   Issuer    Issuer’s
jurisdiction
of formation    Class of
Equity
Interest    Certificate
No(s), if any    Number
of Units    Percentage
of Issued and
Outstanding
Units                                                      

Pledged Debt

 

Schedule 1

1